Citation Nr: 1435845	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  07-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a digestive disorder.


REPRESENTATION

Appellant represented by:	Patricia Poole, Attorney


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from July to September 1963, so for less than 90 days.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claims of entitlement to service connection for an acquired psychiatric disorder, including depression, anxiety, and acute stress reaction, and for a digestive disorder.

As support for his claims, he testified at a hearing at the RO in October 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is associated with the claims file, so of record.

In January 2011 the Board remanded the claims to the RO for further development and consideration - including for VA compensation examinations for medical nexus opinions concerning the nature and etiology of his claimed conditions.  

Although the Board since has denied the claim of entitlement to service connection for an acquired psychiatric disorder in a February 2014 decision, the Board instead again remanded this remaining claim for a digestive disorder for reexamination and supplemental medical comment.


FINDING OF FACT

The most persuasive medical opinion evidence of record indicates the Veteran does not have a digestive disorder, even on the chance he may have in years past.  There resultantly is no current digestive disability to relate or attribute to his service.



CONCLUSION OF LAW

He has not established he has this claimed condition, much less because of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, a May 2006 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  He was duly notified of the evidence that was needed to substantiate his claim, of information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning his claim.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, a September 2013 Memorandum from the RO indicates the Veteran's STRs (i.e., these used to be referred to as service medical records (SMRs)) from the Naval Medical Center in San Diego are unavailable, as well as his Social Security Administration (SSA) records.  The Memorandum explained that the procedures for obtaining these records had been followed, that all efforts to obtain them had been exhausted, and that further attempts thus would be futile.  The Board finds that the RO made sufficient attempts to obtain these records and that further attempts to obtain them indeed would be futile.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); 38 C.F.R. § 3.159(c)(2) (providing that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes the records sought do not exist or that agency advises VA the requested records do not exist or that the custodian does not have them).  The Veteran also was appropriately notified.  38 C.F.R. § 3.159(e)(1).

His post-service VA and private medical treatment records, the transcript of his hearing testimony, and his lay statements have been associated with his claims file for consideration.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claim, so needing to be obtained and are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent identified records are obtainable.  See 38 C.F.R. § 3.159(c).


As also already alluded to, the February 2014 remand was to obtain another VA examination of the Veteran regarding his claimed digestive disorder.  To this end, in March 2014 he had a VA compensation examination to determine any present digestive disorder.  The VA examiner submitted a Disability Benefits Questionnaire (DBQ) and addendum opinion.  The Board finds they are adequate for deciding this claim because the examiner reviewed the claims file, considered the Veteran's contentions, and supported the medical conclusion with data and rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, there was compliance, certainly substantial compliance, with the February 2014 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As for the October 2010 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding Veterans Law Judge (VLJ) or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the VLJ fully explained the issues on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.  


II.  General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2013).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Peptic ulcers (duodenal and gastric) are defined as chronic diseases in section 3.309(a).  Thus, the provisions of subsection 3.303(b) for chronic disabilities apply to this aspect of the service-connection claim and this claim resultantly may be supported by evidence of a continuity of symptomatology since service, provided the condition was first "noted" in service.

Additionally, in Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  

In this circumstance, the burden then falls on the government to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

No compensation shall be paid, however, if the disability resulting from injury or disease in service is a result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

Regarding drug usage, the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability, such disability will be considered the result of the person's willful misconduct.  Organic diseases and disabilities that are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  (See paragraph (d) of this section regarding service connection where disability is a result of abuse of drugs.) Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3). 


"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).

III.  Whether Service Connection for a Digestive Disorder is Warranted

Turning now to the relevant facts.  The Board has reviewed the available records concerning the Veteran's service (not all of them are missing), which show he was considered unfit for further service due to duodenitis, a digestive disorder, in July 1963 by a Board of Medical Survey.  His service ended in September 1963.

The post-service medical treatment records show that he has had complaints of pain in the abdomen, nausea, diarrhea and upset stomach.   In October 2005, he reported abdominal pain and diarrhea.  Although it was noted that he had a history of bleeding ulcers in 1975, the examiner stated that the Veteran basically wanted pain medications.  He was admitted in January 2006 for nausea, diarrhea, chills, fevers and burning on urination.  The diagnoses were urinary tract infection, prostatitis, and hydronephrosis status post obstruction secondary to benign prostatic hyperplasia.   In August 2009, he reported constipation with Tylenol #3.  In September 2009, he was treated for nausea with dry heaves due to alcohol withdrawal.  In February 2010, he was treated for pain in his abdomen, in the middle-lower region.  It was noted that he was awaiting results of a biopsy of his prostrate and a decision on how to proceed.  He again was seen for gastrointestinal (GI) problems in June 2010.  He denied having a colonoscopy and reported that he drank milk when he got "plugged up".  


In August 2013, the VA examiner determined the Veteran had duodenitis in service but did not have a current digestive disorder.  He opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, as already alluded to above, the Board remanded this claim in February 2014 for another VA examination and opinion because the Veteran's VA treatment records showed complaints of abdominal pain, diarrhea, nausea, and upset stomach in the mornings during the pendency of this appeal - more specifically, since the filing of this claim.

In March 2014, the Veteran resultantly had another VA compensation examination.  The March 2014 DBQ noted that he had a normal complete blood count in December 2013 and a CT scan of his abdomen in March 2012 revealed no GI pathology.  The examiner observed the Veteran had not had a diagnosis of a GI disorder since 1995.  The examiner documented the Veteran's history of being medically discharged from service due to probable duodenitis.  But he pointed out that the July 1963 Medical Board Survey Report indicated the Veteran began having "hypogastric and epigastric crampy abdominal pain which usually occurs post prandially 2 years prior" [so before his service] and their determination that "the physical disability was neither incurred in, nor aggravated by a period of active duty military service."  That, according to this VA examiner, was clear and unmistakable evidence of a pre-existing digestive disorder - duodenitis.  He noted that the Veteran had a long history of alcohol and substance abuse in the past and duodenitis was strongly associated with alcohol use.  He explained that duodenitis is just an inflammation of the lining of duodenum, which resolves easily when the offending agents, like alcohol, are stopped.  After reviewing the Veteran's medical treatment records, he observed there were no mentions of any gastroenterology conditions, and while he was scheduled for a colonscopy, he never kept his appointment.  This VA examiner pointed out the Veteran has been on salsalate and nonsteroidal anti-inflammatory drugs (NSAIDs) over the years, which were never prescribed for a patient with duodenitis.  He further noted that the Veteran has never been on any treatment such as antacids, H2 blockers like Zantac, or proton pump inhibitors, such as Nexium, to date.

This examiner provided an addendum opinion also in March 2014 addressing the Board's request to comment on the Veteran's complaint in his VA treatment records regarding abdominal pain, diarrhea, nausea and upset stomach in the morning hours.  After reviewing his medical treatment records from December 1995, the examiner observed that the closest record matching those symptoms was in January 2006 when the Veteran was treated for side effects due to antibiotics for a urinary tract infection.  The examiner also noted that, in July 2010, the Veteran did not want to schedule a colonoscopy at that time and self-treated his constipation with milk. 

The March 2014 DBQ and addendum opinion considered the Veteran's STRs, VA treatment records, and lay statements regarding his symptoms of abdominal pain, diarrhea, nausea and upset stomach.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  They also competently discussed the reasons and bases for the conclusions reached.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of this claim for a digestive disorder in July 2005 has there been confirmation the Veteran has a digestive disorder. Resultantly, service connection for a digestive disorder is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Contrarily, the competent evidence of record shows that the Veteran's symptoms of abdominal pain, diarrhea, nausea and upset stomach have been associated with his other diagnosed conditions - namely alcoholism, urinary tract infections, side effects from antibiotics and prostatitis.  And to the extent resulting from his excessive drinking, service connection is disallowed by law for the willful use of drugs and alcohol; the Veteran has a long documented history of drug and alcohol abuse.  See  March 2014 DBQ; see also VA treatment notes generally.  Further, diagnostics tests revealed no GI pathology.  See March 2014 DBQ.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a digestive disorder.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

The claim of entitlement to a service connection for a digestive disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


